 
 
IB 
Union Calendar No. 187 
110th CONGRESS 1st Session 
H. R. 2635 
[Report No. 110–297, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2007 
Mr. Waxman introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce, Armed Services, Transportation and Infrastructure, Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
August 3, 2007 
Additional sponsors: Mr. Braley of Iowa, Mr. Clay, Mr. Cummings, Mr. Hodes, Mr. Kucinich, Mr. Lynch, Mrs. Maloney of New York, Ms. McCollum of Minnesota, Ms. Norton, Mr. Sarbanes, Mr. Van Hollen, Ms. Watson, Mr. Welch of Vermont, and Mr. Yarmuth 
 
 
August 3, 2007 
Reported from the Committee on Oversight and Government Reform with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
August 3, 2007 
Committees on Energy and Commerce,  Armed Services,  Transportation and Infrastructure,  Natural Resources, and  Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on June 7, 2007 
 
A BILL 
To reduce the Federal Government’s contribution to global warming through measures that promote efficiency in the Federal Government’s management and operations, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Carbon-Neutral Government Act of 2007.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Title I—Federal Government Inventory and Management of Greenhouse Gas Emissions 
Sec. 101. Inventory of Federal Government Greenhouse Gas Emissions. 
Sec. 102. Management of Federal Government Greenhouse Gas Emissions. 
Sec. 103. Pilot project for purchase of offsets and certificates. 
Sec. 104. Savings Clause. 
Sec. 105. Definitions. 
Sec. 106. Authorization of appropriations. 
Title II—FEDERAL GOVERNMENT ENERGY EFFICIENCY 
Sec. 201. Federal vehicle fleets. 
Sec. 202. Agency analyses for mobility acquisitions. 
Sec. 203. Federal procurement of energy efficient products. 
Sec. 204. Federal building energy efficiency performance standards. 
Sec. 205. Management of Federal building efficiency. 
Sec. 206. Leasing. 
Sec. 207. Procurement and acquisition of alternative fuels. 
Sec. 208. Contracts for renewable energy for executive agencies. 
Sec. 209. Government Efficiency Status Reports. 
Sec. 210. OMB Government Efficiency Reports and Scorecards. 
Sec. 211. Authorization of appropriations. 
Sec. 212. Judicial review.   
2.FindingsThe Congress finds the following: 
(1)The harms associated with global warming are serious and well recognized. These include the global retreat of mountain glaciers, reduction in snow cover extent, the earlier spring melting of rivers and lakes, the accelerated rate of rise of sea levels during the 20th century relative to the past few thousand years, and increased intensity of hurricanes and typhoons.  
(2)The risks associated with a global mean surface temperature increase above 2 °C (36 °F) above preindustrial temperature are grave. According to the Intergovernmental Panel on Climate Change, such temperature increases would increase the severity of ongoing alterations of terrestrial and marine environments, with potentially catastrophic results. Ongoing and projected effects include more prevalent droughts in dry regions, an increase in the spread of disease, a significant reduction in water storage in winter snowpack in mountainous regions with direct and important economic consequences, a precipitous rise in sea levels by the end of the century, the potential devastation of coastal communities, severe and irreversible changes to natural ecosystems such as the bleaching and destruction of much of the world’s coral, and the potential extinction of 30 percent of all living species.  
(3)That these climate change risks are widely shared does not minimize the adverse effects individual persons have suffered and will suffer because of global warming.  
(4)To preserve the ability to stabilize atmospheric greenhouse gas concentrations at levels likely to protect against a temperature rise above 2 °C (36 °F) will require reductions of greenhouse gas emissions of 50 percent to 85 percent globally.  
(5)Achieving such reductions will require a multitude of actions across the global economy that may each address a relatively minute quantity of emissions, but will be cumulatively significant.  
(6)With only 5 percent of the world population, the United States emits approximately 20 percent of the world’s total greenhouse gas emissions, and must be a leader in addressing global warming.  
(7)The United States Government is the largest energy consumer in the United States and is responsible for roughly 100,000,000 metric tons of CO2-equivalent emissions annually.  
(8)A reduction in greenhouse gas emissions by Federal agencies would slow the increase of global emissions and hence of global warming. In addition, Federal action would accelerate the pace of development and adoption of technologies that will be critical to addressing global warming in the United States and worldwide.  
(9)A failure by any Federal agency to comply with the provisions of this Act requiring reductions in its greenhouse gas emissions would exacerbate the pace and extent of global warming and the harms caused by the agency beyond what would otherwise occur. Although the emissions increments involved could be relatively small, such a failure allowing incrementally greater emissions would injure all United States citizens.  
(10)Improved management of Government operations, including acquisitions and procurement and operation of Government facilities, can maximize the use of existing energy efficiency and renewable energy technologies to reduce global warming pollution, while saving taxpayers’ money, reducing our dependence on oil, enhancing national security, cleaning the air, and protecting pristine places from drilling and mining.  
(11)Enhancing the accountability and transparency of Government operations through setting milestones for agency activities, planning, measuring results, tracking results over time, and public reporting can improve Government management and make Government operations more efficient and cost effective.  
IFederal Government Inventory and Management of Greenhouse Gas Emissions 
101.Inventory of Federal Government Greenhouse Gas Emissions 
(a)In generalEach agency shall, in accordance with the guidance issued under subsection (b), annually inventory and report its greenhouse gas emissions for the preceding fiscal year. Each such inventory and report shall indicate as discrete categories— 
(1)any direct emission of greenhouse gas as a result of an activity of the agency;  
(2)the quantity of indirect emissions of greenhouse gases attributable to the generation of electricity used by the agency and commercial air travel by agency personnel; and  
(3)the quantity of emissions of greenhouse gases associated with the work performed for the agency by Federal contractors, comprising direct emissions and indirect emissions associated with electricity used by, and commercial air travel by, such contractors.  
(b)Guidance; assistanceNot later than 3 months after the date of the enactment of this Act, the Administrator shall issue guidance for agencies for conducting inventories under this section and reporting under section 102. Such guidance shall establish inventory and reporting procedures that are at least as rigorous as the inventory procedures established under the Environmental Protection Agency’s Climate Leaders program and shall define the scope of the inventories of direct emissions described in subsection (a)(1) to be complete and consistent with the national obligation for reporting inventories under the United Nations Framework Convention on Climate Change. The Administrator shall provide assistance to agencies in preparing their inventories.  
(c)Initial inventory by agencies 
(1)SubmissionNot later than 1 year after the date of the enactment of this Act, each agency shall submit to the Administrator and make publicly available on the agency’s website an initial inventory of the agency’s greenhouse gas emissions for the preceding fiscal year.  
(2)CertificationNot later than 6 months after an agency submits an initial inventory under paragraph (1), the Administrator shall review the inventory for compliance with the guidance issued under subsection (b) and— 
(A)certify that the inventory is technically valid; or  
(B)decline to certify the inventory and provide an explanation of the actions or revisions that are necessary for the inventory to be certified under subparagraph (A).  
(3)RevisionIf the Administrator declines to certify the inventory of an agency under paragraph (2)(B), the agency shall submit to the Administrator and make publicly available on the agency’s website a revised inventory not later than 6 months after the date on which the Administrator provides the agency with the explanation required by such paragraph.  
(d)Federal land managementBeginning not later than 2 years after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall include as a discrete category in any inventory under this section any emission of greenhouse gas and any biological sequestration of greenhouse gases associated with land managed by the Bureau of Land Management or the Forest Service. Such emissions and biological sequestration of greenhouse gases shall not be considered for the purposes of setting or measuring progress toward targets under section 102.  
102.Management of Federal Government Greenhouse Gas Emissions 
(a)Emission reduction targetsNot later than 18 months after the date of the enactment of this Act, the Administrator shall promulgate annual reduction targets for the total quantity of greenhouse gas emissions described in section 101(a), expressed as carbon dioxide equivalents, of all agencies, taken collectively, for each of fiscal years 2010 through 2050.  
(b)GoalsThe targets promulgated under subsection (a) shall be calculated so as— 
(1)to prevent the total quantity of greenhouse gas emissions of all agencies in fiscal year 2011 and each subsequent fiscal year from exceeding the total quantity of such emissions in fiscal year 2010; and  
(2)to reduce such greenhouse gas emissions as rapidly as possible, but at a minimum by a quantity equal to 2 percent of projected fiscal year 2010 emissions each fiscal year, so as to achieve zero net annual greenhouse gas emissions from the agencies by fiscal year 2050.  
(c)Proportionate shareEach agency shall limit the quantity of its greenhouse gas emissions described in section 101(a) to its proportionate share so as to enable the agencies to achieve the targets promulgated under subsection (a). The Administrator shall promulgate annual reduction targets to be met by each agency to comply with this subsection.  
(d)Agency plans for managing emissions 
(1)SubmissionNot later than 2 years after the date of the enactment of this Act, each agency shall develop, submit to the Administrator, and make publicly available on the agency’s website a plan for achieving the annual reduction targets applicable to such agency under this section through fiscal year 2020. Not later than 2 years before the 10-year period beginning in 2021 and each subsequent 10-year period, the agency shall develop, submit to the Administrator, and make publicly available an updated plan for achieving such targets for the respective period. Each plan developed under this paragraph shall— 
(A)identify the specific actions to be taken by the agency; and  
(B)estimate the quantity of reductions of greenhouse gas emissions to be achieved through each such action.  
(2)CertificationNot later than 6 months after an agency submits a plan under paragraph (1), the Administrator shall— 
(A)certify that the plan is technically sound and, if implemented, is expected to limit the quantity of the agency’s greenhouse gas emissions to its proportionate share under subsection (c); or  
(B)decline to certify the plan and provide an explanation of the revisions that are necessary for the plan to be certified under subparagraph (A).  
(3)RevisionIf the Administrator declines to certify the plan of an agency under paragraph (2), the agency shall submit to the Administrator and make publicly available on the agency’s website a revised plan not later than 6 months after the date on which the Administrator provides the agency with the explanation required by paragraph (2)(B).  
(e)Emissions Management 
(1)RequirementEach agency shall manage its greenhouse gas emissions to meet the annual reduction targets applicable to such agency under this section.  
(2)Revision of planIf any agency fails to meet such targets for a fiscal year, as indicated by the inventory and report prepared by the agency for such fiscal year, the agency shall submit to the Administrator and make publicly available on the agency’s website a revised plan under subsection (d) not later than March 31 of the following fiscal year. The Administrator shall certify or decline to certify the revised plan in accordance with subsection (d)(2) not later than 3 months after receipt of the revised plan.  
(3)Offsets 
(A)ProposalIf no national mandatory economy-wide cap-and-trade program for greenhouse gases has been enacted by fiscal year 2010, the Administrator shall develop and submit to the Congress by 2011 a proposal to allow agencies to meet the annual reduction targets applicable to such agencies under this section in part through emissions offsets, beginning in fiscal year 2015.  
(B)ContentsThe proposal developed under subparagraph (A) shall ensure that emissions offsets are— 
(i)real, surplus, verifiable, permanent, and enforceable; and  
(ii)additional for both regulatory and financial purposes (such that the generator of the offset is not receiving credit or compensation for the offset in another regulatory or market context).  
(C)RulemakingIf by 2012 the Congress has not enacted a statute for the express purpose of codifying the proposal developed under subparagraph (A) or an alternative to such proposal, the Administrator shall implement the proposal through rulemaking.  
(f)Management Strategies for Large Tracts of Public LandsThe Forest Service, the Bureau of Land Management, the National Park Service, and the United States Fish and Wildlife Service shall— 
(1)within 2 years after the date of the enactment of this Act, conduct studies of the opportunities for management strategies, and identify those management strategies with the greatest potential, to— 
(A)enhance net biological sequestration of greenhouse gases on Federal lands they manage while avoiding harmful effects on other environmental values; and  
(B)reduce negative impacts of global warming on biodiversity, water supplies, forest health, biological sequestration and storage, and related values;  
(2)within 3 years after the date of the enactment of this Act, implement programs on selected land management units in different parts of the Nation to test the management strategies identified as having the greatest potential to achieve the benefits described in paragraph (1); and  
(3)report to the Congress on the results of the studies and the management strategies identified.  
(g)Study on urban and wildland-urban forestry programsWithin 2 years of the date of enactment of this Act, the Forest Service, in consultation with appropriate State and local agencies, shall conduct a study of the opportunities of urban and wildland-urban interface forestry programs to enhance net biological sequestration of greenhouse gases and achieve other benefits.  
(h)Reporting 
(1)Reports by agenciesNot later than December 31 each fiscal year, each agency shall submit to the Administrator and make publicly available on the agency’s website a report on the agency’s implementation of its plan required by subsection (d) for the preceding fiscal year, including the inventory of greenhouse gas emissions of the agency during such fiscal year.  
(2)Annual report to CongressThe Administrator shall review each report submitted under paragraph (1) for technical validity and compile such reports in an annual report on the Federal Government’s progress toward carbon neutrality. The Administrator shall submit such annual report to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate and make such annual report publicly available on the Environmental Protection Agency’s website.  
(3)Electronic submissionIn complying with any requirement of this title for submission of inventories, plans, or reports, an agency shall use electronic reporting in lieu of paper copy reports.  
103.Pilot project for purchase of offsets and certificates 
(a)GAO StudyNo later than April 1, 2008, the Comptroller General of the United States shall issue the report requested by the Congress on May 17, 2007, regarding markets for greenhouse gas emissions offsets.  
(b)Pilot projectExecutive agencies and legislative branch offices may purchase qualified greenhouse gas offsets and qualified renewable energy certificates in any open market transaction that complies with all applicable procurement rules and regulations.  
(c)Qualified greenhouse gas offsetsFor purposes of this section, the term qualified greenhouse gas offset means a real, additional, verifiable, enforceable, and permanent domestic— 
(1)reduction of greenhouse gas emissions; or  
(2)sequestration of greenhouse gases.  
(d)Qualified renewable energy certificatesFor purposes of this section, the term qualified renewable energy certificate means a certificate representing a specific amount of energy generated by a renewable energy project that is real, additional, and verifiable.  
(e)GuidanceNo later than September 30, 2008, the Administrator shall issue guidelines, for Executive agencies, establishing criteria for qualified greenhouse gas offsets and qualified renewable energy certificates. Such guidelines shall take into account the findings and recommendations of the report issued under subsection (a) and shall— 
(1)establish performance standards for greenhouse gas offset projects that benchmark reliably expected greenhouse gas reductions from identified categories of projects that reduce greenhouse gas emissions or sequester carbon in accordance with subsection (c); and  
(2)establish criteria for qualified renewable energy certificates to ensure that energy generated is renewable and is in accordance with subsection (d).  
(f)ReportThe Comptroller General of the United States shall evaluate the pilot program established by this section, including identifying environmental and other benefits of the program, as well as its financial costs and any disadvantages associated with the program. No later than April 1, 2011, the Comptroller General shall provide a report to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate providing the details of the evaluation and any recommendations for improvement.  
(g)Additional definitionsIn this section: 
(1)Notwithstanding section 105(3) of this Act, the term Executive agency has the meaning given to such term in section 105 of title 5, United States Code.  
(2)The term renewable energy has the meaning given that term in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)), except that energy generated from municipal solid waste shall not be renewable energy.  
(h)AuthorizationOf the amount of discretionary funds available to each Executive agency or legislative branch office for each of fiscal years 2009 and 2010, not more than 0.01 percent of such amount may be used for the purpose of carrying out this section. Such funding shall be in addition to any other funds available to the Executive agency or legislative branch office for such purpose.  
(i)Sunset clauseThis section ceases to be effective at the end of fiscal year 2010.  
104.Savings ClauseNothing in this Act or any amendment made by this Act shall be interpreted to preempt or limit the authority of a State to take any action to address global warming.  
105.DefinitionsIn this title: 
(1)The term Administrator means the Administrator of the Environmental Protection Agency.  
(2)The term carbon dioxide equivalent means, for each greenhouse gas, the quantity of the greenhouse gas that makes the same contribution to global warming as 1 metric ton of carbon dioxide, as determined by the Administrator, taking into account the global warming potentials published by the Intergovernmental Panel on Climate Change.  
(3)The term agency has the meaning given to that term in section 551 of the National Energy Conservation Policy Act (42 U.S.C. 8259).  
(4)The term greenhouse gas means— 
(A)carbon dioxide;  
(B)methane;  
(C)nitrous oxide;  
(D)hydrofluorocarbons;  
(E)perfluorocarbons;  
(F)sulfur hexafluoride; or  
(G)any other anthropogenically-emitted gas that the Administrator, after notice and comment, determines contributes to global warming to a non-negligible degree.  
106.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to implement this title.  
IIFEDERAL GOVERNMENT ENERGY EFFICIENCY 
201.Federal vehicle fleetsSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended— 
(1)by redesignating subsection (f) as subsection (g); and  
(2)by inserting after subsection (e) the following new subsection: 
 
(f)Vehicle emission requirements 
(1)ProhibitionNo Federal agency shall acquire a light duty motor vehicle or medium duty passenger vehicle that is not a low greenhouse gas emitting vehicle.  
(2)GuidanceEach year, the Administrator of the Environmental Protection Agency shall issue guidance identifying the makes and model numbers of vehicles that are low greenhouse gas emitting vehicles. In identifying such vehicles, the Administrator shall take into account the most stringent standards for vehicle greenhouse gas emissions applicable to and enforceable against motor vehicle manufacturers for vehicles sold anywhere in the United States. The Administrator shall not identify any vehicle as a low greenhouse gas emitting vehicle if the vehicle emits greenhouse gases at a higher rate than such standards allow for the manufacturer’s fleet average grams per mile of carbon dioxide-equivalent emissions for that class of vehicle, taking into account any emissions allowances and adjustment factors such standards provide.  
(3)DefinitionFor purposes of this subsection, the term medium duty passenger vehicle has the meaning given that term section 523.2 of title 49 of the Code of Federal Regulations. .  
202.Agency analyses for mobility acquisitions 
(a)Cost estimate requirementEach Federal agency that owns, operates, maintains, or otherwise funds infrastructure, assets, or personnel to provide delivery of fuel to its operations shall apply activity based cost accounting principles to estimate the fully burdened cost of fuel.  
(b)Use of cost estimateEach agency shall use the fully burdened cost of fuel, as estimated under subsection (a), in conducting analyses and making decisions regarding its activities that create a demand for energy. Such analyses and decisions shall include— 
(1)the use of models, simulations, wargames, and other analytical tools to determine the types of energy consuming equipment that an agency needs to conduct its missions;  
(2)life-cycle cost benefit analyses and other trade-off analyses for determining the cost effectiveness of measures that improve the energy efficiency of an agency’s equipment and systems;  
(3)analyses and decisions conducted or made by others for the agency; and  
(4)procurement and acquisition source selection criteria, requests for proposals, and best value determinations.  
(c)Revision of analytical toolsIf a Federal agency employs models, simulations, wargames, or other analytical tools that require substantial upgrades to enable compliance with this section, the agency shall complete such necessary upgrades not later than 2 years after the date of enactment of this Act.  
(d)DefinitionFor purposes of this section, the term fully burdened cost of fuel means the commodity price for the fuel plus the total cost of all personnel and assets required to move and, where applicable, protect, the fuel from the point at which the fuel is received from the commercial supplier to the point of use.  
203.Federal procurement of energy efficient products 
(a)AmendmentsSection 553 of the National Energy Conservation Policy Act (42 U.S.C. 8259b) is amended— 
(1)in subsection (b)(1), by inserting in a product category covered by the Energy Star program or the Federal Energy Management Program for designated products after energy consuming product;  
(2)in subsection (b)(2)— 
(A)by striking in writing that and all that follows through (A) an Energy Star and inserting in writing that an Energy Star; and  
(B)by striking account; or and all that follows through requirements of the agency and inserting account; and  
(3)in subsection (c)— 
(A)by inserting list in their catalogues, represent as available, and after Logistics Agency shall;  
(B)by striking where the agency and inserting where the head of the agency; and  
(C)by striking writing that no Energy Star product and all that follows through requirements, or and inserting writing.  
(b)Catalogue listing deadlineNot later than 6 months after the date of enactment of this Act, the General Services Administration and the Defense Logistics Agency shall ensure that the prohibition in the amendment made under subsection (a)(2)(A) has been fully complied with.  
204.Federal building energy efficiency performance standards 
(a)StandardsSection 305(a)(3) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)) is amended by adding at the end the following new subparagraph: 
 
(D)Not later than 1 year after the date of enactment of the Carbon-Neutral Government Act of 2007, the Secretary shall establish, by rule, revised Federal building energy efficiency performance standards that require that: 
(i)For new Federal buildings and Federal buildings undergoing major renovations: 
(I)The buildings shall be designed so that the fossil fuel-generated energy consumption of the buildings is reduced, as compared with such energy consumption by a similar building in fiscal year 2003 (as measured by Commercial Buildings Energy Consumption Survey or Residential Energy Consumption Survey data from the Energy Information Agency), by the percentage specified in the following table: 
 
  
Percentage  
Fiscal year:reduction:   
 
201060  
201570  
202080  
202590  
2030100.      
(II)Sustainable design principles shall be applied to the siting, design, and construction of such buildings. For building types for which the United States Green Building Council Leadership in Energy and Environmental Design (LEED) certification for New Construction and Major Renovation is applicable, such buildings shall be designed to meet, at a minimum, the LEED silver level standard (or any successor standard thereto), or if any additional capital cost is projected to be recoverable through energy and other operational cost savings within 10 years, the LEED gold level standard (or any successor standard thereto).  
(ii)In addition to any use of water conservation technologies otherwise required by this section, water conservation technologies shall be applied to the extent that the technologies are life-cycle cost-effective. .  
(b)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended— 
(1)in paragraph (6), by striking which is not legally subject to State or local building codes or similar requirements. and inserting . Such term shall include buildings built for the purpose of being leased by a Federal agency, and privatized military housing.; and  
(2)by adding at the end the following new paragraph: 
 
(17)The term major renovation means the renovation of a major component or substantial structural part of a building that materially increases the value of the building, substantially prolongs the useful life of the building, or adapts the building to a new or different use. .  
205.Management of Federal building efficiency 
(a)Benchmarking and recommissioningSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following new subsections: 
 
(f)Energy performance benchmarking 
(1)RequirementsEach Federal agency shall, with respect to each of its Federal buildings with greater than 40,000 square feet of space or greater than $75,000 per year in energy costs, annually benchmark the energy efficiency performance of the building and, where feasible, rate that performance compared to similar buildings.  
(2)Benchmarking and rating toolA Federal agency shall use the Energy Star Portfolio Manager Buildings Benchmark Tool in carrying out paragraph (1). If the building is a type of building for which that tool does not allow rating the building’s comparative performance, and the Federal Energy Management Program has identified an appropriate tool for rating the building’s comparative performance, the agency may use such tool to benchmark and rate the building’s performance.  
(3)Use of information to enhance building managementThe Federal facilities manager for each building subject to the requirements in paragraph (1) shall use the benchmark performance, rating, and annual energy costs to identify and evaluate opportunities for improving the building’s energy efficiency performance and reducing costs.  
(4)Public disclosureEach Federal agency shall post the benchmarking information generated under this subsection, along with each building’s annual energy use per square foot and energy costs, on the agency’s website. The agency shall update such information each year, and shall include in such reporting previous years’ information to allow changes in building performance to be tracked over time.  
(g)Recommissioning and diagnostic energy audit 
(1)RequirementEach Federal agency shall each year recommission or retrocommission, as applicable, and conduct a diagnostic energy audit with respect to, approximately 20 percent of its Federal buildings with greater than 40,000 square feet of space or greater than $75,000 per year in energy costs, so that all such buildings are recommissioned or retrocommissioned, as applicable, and audited at least once every 5 years.  
(2)Use of information to enhance building managementThe Federal facilities manager for each building and the agency official responsible for facilities management shall use the information produced from the energy audits under paragraph (1) as a management tool for prioritizing capital expenditures for maintenance and building upgrades and allocating such expenditures within a facility and across all of the agency’s facilities, as applicable.  
(h)Large capital energy investmentsEach Federal agency shall ensure that any large capital energy investment in an existing building that is not a major renovation but involves replacement of installed equipment, such as heating and cooling systems, or involves renovation, rehabilitation, expansion, or remodeling of existing space, employs the most energy efficient designs, systems, equipment, and controls that are life-cycle cost effective. Not later than 6 months after the date of enactment of the Carbon-Neutral Government Act of 2007, each Federal agency shall develop a process for reviewing each such large capital energy investment decision to ensure that the requirement of this subsection is met, and shall report to the Office of Management and Budget on the process established. This process shall incorporate the information produced under subsections (f) and (g). Not later than one year after the date of enactment of the Carbon-Neutral Government Act of 2007, the Office of Management and Budget shall evaluate and report to Congress on each agency’s compliance with this subsection. .  
(b)MeteringSection 543(e)(1) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)(1)) is amended by inserting By October 1, 2016, each agency shall also provide for equivalent metering of natural gas, steam, chilled water, and water, in accordance with guidelines established by the Secretary under paragraph (2). after buildings of the agency..  
206.Leasing 
(a)In generalExcept as provided in subsection (b), effective 3 years after the date of enactment of this Act, no Federal agency shall enter into a new contract to lease space in a building that has not earned the Energy Star label in the most recent year.  
(b)ExceptionIf— 
(1)no space is available in such a building that meets an agency’s functional requirements, including locational needs; or  
(2)the agency is proposing to remain in a building that the agency has occupied previously, the agency may enter into a contract to lease space in a building that has not earned the Energy Star label in the most recent year if the lease contract includes provisions requiring that, prior to occupancy, or in the case of a contract described in paragraph (2) not later than 6 months after signing the contract, the space will be renovated for all energy efficiency improvements that would be cost effective over a 5-year period or the life of the lease, whichever is greater, including improvements in lighting, windows, and heating, ventilation, and air conditioning systems. 
207.Procurement and acquisition of alternative fuelsNo Federal agency shall enter into a contract for procurement of an alternative or synthetic fuel, including a fuel produced from non-conventional petroleum sources, for any mobility-related use, other than for research or testing, unless the contract specifies that the lifecycle greenhouse gas emissions associated with the production and combustion of the fuel supplied under the contract must, on an ongoing basis, be less than or equal to such emissions from the equivalent conventional fuel produced from conventional petroleum sources.  
208.Contracts for renewable energy for executive agenciesSection 501(b)(1) of title 40, United States Code, is amended— 
(1)in subparagraph (B), by striking A contract and inserting Except as provided in subparagraph (C), a contract; and  
(2)by adding at the end the following new subparagraph: 
 
(C)Renewable energy contractsA contract for renewable energy may be made for a period of not more than 20 years. For the purposes of this subparagraph, the term renewable energy has the meaning given that term in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)), except that energy generated from municipal solid waste shall not be considered renewable energy. .  
209.Government Efficiency Status Reports 
(a)In generalEach Federal agency subject to any of the requirements of this Act and the amendments made by this Act shall compile and submit to the Director of the Office of Management and Budget an annual Government efficiency status report on— 
(1)compliance by the agency with each of the requirements of this Act and the amendments made by this Act;  
(2)the status of the implementation by the agency of initiatives to improve energy efficiency, reduce energy costs, and reduce emissions of greenhouse gases; and  
(3)savings to American taxpayers resulting from mandated improvements under this Act and the amendments made by this Act.  
(b)SubmissionSuch report shall be submitted— 
(1)to the Director at such time as the Director requires;  
(2)in electronic, not paper, format; and  
(3)consistent with related reporting requirements.  
210.OMB Government Efficiency Reports and Scorecards 
(a)ReportsNot later than April 1 of each year, the Director of the Office of Management and Budget shall submit an Annual Government Efficiency report to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate, which shall contain— 
(1)a summary of the information reported by agencies under section 209;  
(2)an evaluation of the Government’s overall progress toward achieving the goals of this Act and the amendments made by this Act; and  
(3)recommendations for additional actions necessary to meet the goals of this Act and the amendments made by this Act.  
(b)ScorecardsThe Office of Management and Budget shall include in any annual energy scorecard it is otherwise required to submit a description of each agency’s compliance with the requirements of this Act and the amendments made by this Act.  
211.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to implement this title.  
212.Judicial review 
(a)Final agency actionAny nondiscretionary act or duty under this Act or any amendment made by this Act is a final agency action for the purposes of judicial review under chapter 7 of title 5, United States Code.  
(b)Venue for certain actionsThe United States Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction over any petition for review of action of the Administrator in promulgating any rule under title I of this Act.  
(c)LimitationsNo action under chapter 7 of title 5, United States Code, may be commenced prior to 60 days after the date on which the plaintiff has given notice to the Federal agency concerned of the alleged violation of this Act or any amendment made by this Act.  
(d)Common claimsWhen civil actions arising under this Act or any amendment made by this Act are pending in the same court and involve one or more common questions of fact or common claims regarding the same alleged Federal agency failure or failures to act, the court may consolidate such claims into a single action for judicial review. When civil actions arising under this Act or any amendment made by this Act are pending in different districts and involve one or more common questions of fact or common claims regarding the same alleged Federal agency failure or failures to act, such actions may be consolidated pursuant to section 1407 of title 28, United States Code.  
(e)Aggrieved personsA person shall be considered aggrieved within the meaning of this Act or any amendment made by this Act for purposes of obtaining judicial review under chapter 7 of title 5, United States Code, if the person alleges— 
(1)harm attributable to a Federal agency’s failure to reduce its greenhouse gas emissions in accordance with the requirements under this Act or any amendment made by this Act, or take other actions required under this Act or any amendment made by this Act; or  
(2)a Federal agency’s failure to collect and provide information to the public as required by this Act or any amendment made by this Act. For purposes of this section, the term harm includes any effect of global warming, currently occurring or at risk of occurring, and the incremental exacerbation of any such effect or risk that is associated with relatively small increments of greenhouse gas emissions, even if the effect or risk is widely shared. An effect or risk associated with global warming is attributable to a Federal agency’s failure to act as described in paragraph (1) if the failure to act results in larger emissions of greenhouse gases than would have been emitted had the Federal agency followed the requirements of this Act or any amendment made by this Act, as any such incremental additional emissions will exacerbate the pace, extent, and risks of global warming. 
(f)Remedy 
(1)In generalIn addition to the remedies available under chapter 7 of title 5, United States Code, a court may provide the remedies specified in this subsection.  
(2)PaymentIn any civil action alleging a violation of this Act, if the court finds that an agency has significantly violated this Act in its failure to perform any nondiscretionary act or duty under this Act or any amendment made by this Act, the court may award a payment, payable by the United States Treasury, to be used for a beneficial mitigation project recommended by the plaintiff or to compensate the plaintiff for any impact from global warming suffered by the plaintiff. The total payment for all claims by all plaintiffs in any such action shall not exceed the amount provided in section 1332(b) of title 28, United States Code. A court may deny a second payment under this section if the court determines that the plaintiff has filed multiple separate actions that could reasonably have been combined into a single action. No payment may be awarded under this paragraph for violations of an agency’s obligation to collect or report information to the public. No court may award any payment under this paragraph in any given year if the cumulative payments awarded by courts under this paragraph in such year are equal to or greater than $1,500,000.  
(3)CostsA court may award costs of litigation to any substantially prevailing plaintiff or to any other plaintiff whenever the court determines such an award is appropriate. Such an award is appropriate when such litigation contributes to the Federal agency’s compliance with this Act or any amendment made by this Act. Costs of litigation include reasonable attorney fees and expert fees.  
(4)Exclusive remedyNotwithstanding any other provision of Federal law— 
(A)no plaintiff who is awarded a payment under this subsection for a failure to perform a mandatory duty under this Act or any amendment made by this Act may be awarded a payment for such failure under any other Federal law; and  
(B)no plaintiff may be awarded a payment under this subsection for a failure to perform a mandatory duty under this Act or any amendment made by this Act if the plaintiff has been awarded a payment for such failure under any other Federal law.  
(g)No State court actionNo person may bring any action in State court alleging a violation of this Act or any amendment made by this Act.  
(h)DefinitionIn this section, the term person means a United States person. In the case of an individual, such term means a citizen or national of the United States.  
 
 
August 3, 2007 
Reported from the Committee on Oversight and Government Reform with an amendment 
August 3, 2007 
Committees on Energy and Commerce,  Armed Services,  Transportation and Infrastructure,  Natural Resources, and  Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
